t c memo united_states tax_court walter j hoyt iii and betty j hoyt petitioners v commissioner of internal revenue respondent docket no filed date michael d culy for petitioners alan e staines for respondent memorandum findings_of_fact and opinion ruwe judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent bases his motion upon the ground that the petition was not filed within the period prescribed by sec_6213 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect during the relevant period and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a notice_of_deficiency was issued and properly mailed to petitioners for the year and if so whether respondent had an obligation to remail the notice_of_deficiency after it was returned findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed a joint federal_income_tax return for the year petitioners resided in burns oregon at the time the petition was filed in this case references to petitioner are to walter j hoyt iii during the relevant period joseph pierce was employed by the internal_revenue_service irs in sacramento california he was generally responsible in that district for the preparation of notices of deficiency and he was specifically responsible for the preparation of the notices of deficiency here under consideration mr pierce was also responsible for the preparation of final notices of partnership administrative adjustment fpaa's mr pierce personally prepared two notices of deficiency addressed to petitioners for the year records maintained by respondent and the u s postal service indicate that notices of deficiency for the year were sent by certified mail to petitioners on date one of the notices was addressed to petitioners at hc lone pine creek road burns or the other was addressed to them at hc lone pine road burns or the post office in burns oregon received the envelopes containing the notices of deficiency on date the postal service delivered notification forms to petitioners at the address designated on the envelopes stating that certified mail from the irs was being held and could be signed for and picked up at the local post office after days a second set of such notices was delivered neither notice_of_deficiency was picked up or received by petitioners each notice_of_deficiency was returned to respondent on or about date the envelopes containing the notices were stamped unclaimed by the u s postal service the originals and copies of the notices of deficiency that were mailed to petitioners on date were placed in petitioners' administrative file along with the envelopes in which they had been mailed on their federal_income_tax return for the period beginning on date and ending date which was received by respondent on date petitioners listed their address as hc lone pine creek road burns or they 2according to the testimony of the postmaster for burns oregon any envelope addressed to burns oregon bearing the name hoyt and hc would have been delivered to the proper mailbox listed the same address on their federal_income_tax return which was received by respondent on date petitioner served as the tax_matters_partner in numerous partnerships as such he was sent numerous fpaa's many of which were prepared by mr pierce during the period from march through date respondent sent by certified mail at least fpaa's to petitioner in his capacity as a tax_matters_partner the fpaa's were addressed to petitioner at various locations and were either claimed or unclaimed and returned to respondent opinion we first address petitioners' suggestion that a notice_of_deficiency for the year was not issued or sent by certified mail to them on date petitioners point out that they or individuals acting on their behalf were almost on a daily basis claiming numerous letters mailed to them by respondent during that period as petitioners view the situation the fact that neither notice_of_deficiency was claimed raises questions of whether those notices were actually issued and mailed petitioners maintain that they had no reason not to claim any notice_of_deficiency that might have been issued and mailed to them in date according to petitioners if a notice_of_deficiency had been issued and mailed it would have been claimed by them or someone authorized to do so on their behalf petitioners request that we find that neither notice_of_deficiency was issued and mailed merely because neither was claimed petitioners' failure to claim other items sent to them by certified mail during the same period however undermines their argument on the point furthermore to accept petitioners' contention would require us to reject not only the testimony of the irs employee actually responsible for the preparation and mailing of the relevant notices of deficiency but the testimony of the u s postal service employee as well a review of the records that typically reflect when a notice_of_deficiency is prepared and mailed to a taxpayer indicates that two notices of deficiency for the year were mailed to petitioners on date we reject petitioners' implicit suggestion that respondent and the u s postal service fabricated records to make it appear that the notices were mailed on date accepting petitioners' contention implies some form of conspiracy between respondent and the u s postal service a proposition that we are unwilling to accept on the basis of the record before us we are satisfied from the evidence that on date two notices of deficiency for the year were issued and sent by certified mail to petitioners one of the notices of deficiency was mailed to an address that is identical to the address petitioners listed on the federal_income_tax return they filed most recently before the mailing of the notices of deficiency the other notice_of_deficiency was mailed to petitioners at a similar address except the word creek was omitted petitioners never provided clear and concise notice to respondent that they wanted to be contacted at a different address during cross- examination petitioner testified as follows q okay have you ever sent the internal_revenue_service a notice or requested in any way that they not send notices of deficiency related to your personal tax situation have you ever requested they send those notices to any address other than hc lone pine road burns oregon a i've never requested they send them to any address so the answer is no we are further satisfied that at least one of the notices of deficiency was addressed to petitioners at their last_known_address according to the testimony of the u s postal service employee both addresses were proper see 857_f2d_676 9th cir affg 88_tc_1042 91_tc_1019 petitioners argue that respondent was aware of numerous other addresses used by petitioner as a tax_matters_partner in various partnerships according to petitioners any of these other addresses should be considered their last_known_address within the meaning of sec_6212 and respondent's failure to mail the notice_of_deficiency to any of these other addresses renders the notice invalid we disagree first of all the argument has no application to betty j hoyt there is nothing in the record that suggests respondent was aware of any other address for her during the relevant period secondly we find no authority that supports petitioners' proposition that an address used to contact a tax_matters_partner in connection with an fpaa would other than by coincidence be considered the tax matters partner's last_known_address for purposes of a notice_of_deficiency for a discussion on this point see lueck v commissioner tcmemo_1990_334 furthermore contrary to petitioners' contention as we have pointed out previously a taxpayer can have only one last_known_address for purposes of sec_6212 abeles v commissioner supra pincite cantu v commissioner tcmemo_1990_354 lueck v commissioner supra petitioners further argue that respondent's failure to remail the notice_of_deficiency to the same or different addresses violated respondent's duty_of due diligence respondent's obligation to exercise due diligence however applies to the process of ascertaining a taxpayer's last_known_address king v commissioner supra pincite in this case as indicated at least one of the notices of deficiency was addressed to petitioners at their last_known_address that being so the fact that the notice_of_deficiency was not received by petitioners is of no consequence see king v commissioner supra 724_f2d_808 9th cir lastly petitioners argue that respondent's failure to remail the notice_of_deficiency violated certain provisions of the internal_revenue_manual in this regard petitioners point out in their brief that respondent is required to mail duplicate original notices of deficiency where there might be some doubt as to the correctness of the last_known_address respondent apparently did exactly that in this case nevertheless petitioners go on to argue that if a notice_of_deficiency is returned to the respondent irm instructs revenue agents to remail notices of deficiency to the correct addresses emphasis added the section of the manual cited by petitioners states if a notice_of_deficiency is returned to the district_director because of an incorrect address it will be remailed to the correct address by certified mail in such cases the date of remailing is the effective date of the notice returned mail should put the sender on notice that the letter might have been incorrectly addressed the above-referenced manual provision was no doubt designed to cover those situations and implies that respondent should recheck his records in order to ascertain the taxpayer's correct address in this case however the notices of deficiency were not returned to respondent because of incorrect addresses the notices of deficiency were correctly addressed they were returned because petitioners did not claim either of them consequently the above-referenced manual provision has no application because respondent did not violate his own directive we need not consider whether any such violation would have had any consequences under the circumstances it would have taken little effort on respondent's part simply to remail the notices of deficiency to the same addresses nevertheless respondent's failure to do so does not invalidate the notices of deficiency neither the statute the relevant cases nor respondent's internal procedures impose any obligation upon respondent to remail a notice_of_deficiency that has been properly mailed to a taxpayer but returned unclaimed in this case a notice_of_deficiency for the year was issued and sent to petitioners at their last_known_address by certified mail on date that being so under the circumstances the statutory period for filing a petition with this court in response to that notice_of_deficiency expired on date sec_6213 the petition in this case was filed on date which is well beyond the period prescribed for doing so consequently we have no jurisdiction in this case and respondent's motion to dismiss for lack of jurisdiction on that ground will be granted rule a c 93_tc_22 90_tc_142 it follows that petitioners' motion to restrain assessment and collection filed date and petitioners' motion for leave to file an amended petition filed date must be denied as moot in order to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
